IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 474 EAL 2015
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
           v.                              :
                                           :
                                           :
KELVIN MONTERO,                            :
                                           :
                  Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justices Eakin and Donohue did not participate in the decision of this matter.